Exhibit 10.46

WAIVER TO CREDIT AGREEMENT

THIS WAIVER TO CREDIT AGREEMENT, dated as of February 27, 2020 (this
“Agreement”), is made by and among CARBO Ceramics Inc., a Delaware corporation
(the “Borrower”), the Lenders (such capitalized term and all other capitalized
terms not otherwise defined herein having the meanings ascribed to them in the
Credit Agreement referred to below) party hereto and Wilks Brothers, LLC, as
administrative agent (in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders from time to time as a party thereto and the
Administrative Agent, are party to that certain Amended and Restated Credit
Agreement, dated as of March 2, 2017 (as previously amended, amended and
restated, supplemented, restructured or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has informed the Administrative Agent that it may fail to
pay the principal of and/or interest on certain Debt incurred in connection with
the leasing of certain railcars and distribution centers (the “Lease
Obligations”), when the same becomes due and payable during the period from
March 1, 2020, until March 31, 2020, pursuant to the agreements or instruments
relating to such Debt (such potential failure, the “Specified Action”); and

WHEREAS, to the extent the Borrower fails to perform the Specified Action, and
such failure shall continue after the applicable grace period, if any, specified
in the agreements relating to the Lease Obligations, and to the extent such
failure would constitute a Default or Event of Default under the Credit
Agreement, including Section 7.1(e) thereof (such potential default, the
“Specified Event of Default”), the Borrower has requested that the Majority
Lenders (or the Administrative Agent at the direction of the Majority Lenders)
agree to waive such Specified Event of Default, to the extent it occurs.

NOW THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby covenant and agree as
follows:

SECTION 1.Limited Waiver.  Effective on, and subject to the occurrence of, the
Effective Date, the Lenders hereby waive (a) the Specified Event of Default and
(b) each Default or Event of Default that occurs as a result of any untrue
representation or warranty made by the Borrower that no Default or Event of
Default had occurred, in each case solely as a result of the failure to take
such Specified Action.

SECTION 2.Conditions to Effectiveness.  This Agreement shall become effective on
the first date (the “Effective Date”) when, and only when, each of the
applicable conditions set forth below have been satisfied in accordance with the
terms herein:

(a)this Agreement shall have been executed and delivered by the Borrower, the
Administrative Agent and Lenders constituting at least the Majority Lenders; and

(b)the representations and warranties set forth in Section 3 of this Agreement
shall be true and correct in all respects as of the Effective Date.

SECTION 3.Representations and Warranties.  To induce the Administrative Agent
and Lenders party hereto to enter into this Agreement, the Borrower hereby, on
behalf of itself and each of the other Credit Parties, represents and warrants
to the Administrative Agent and each Lender, as to itself and each of the Credit
Parties, that:

 

--------------------------------------------------------------------------------

 

(a)The execution, delivery, and performance by the Borrower of this Agreement
and the consummation of the transactions contemplated hereby (i) are within the
Borrower’s powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene any articles or certificate of incorporation or
bylaws, binding on or affecting the Borrower, and (iv) do not contravene any
Legal Requirement or any material contractual restriction binding on or
affecting the Credit Parties, will not result in or require the creation or
imposition of any Lien prohibited by this Credit Agreement, and do not require
any authorization or approval or other action by, or any notice or filing with,
any Governmental Authority.

(b)This Agreement has been duly executed and delivered by the Borrower and
constitutes the legal, valid, and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
at the time in effect affecting the rights of creditors generally and by general
principles of equity whether applied by a court of law or equity.

SECTION 4.No Other Amendments or Waivers; Reaffirmation of the Credit Parties.

(a)Except as expressly provided herein (i) the Credit Agreement and the other
Credit Documents shall be unmodified and shall continue to be in full force and
effect in accordance with their terms, (ii) the consents and agreements of the
Administrative Agent and Lenders set forth herein shall be limited strictly as
written and shall not constitute a consent or agreement to any transaction not
specifically described in connection with any such consent and/or agreement, and
(iii) except as expressly set forth in Section 1 of this Agreement, this
Agreement shall not be deemed a waiver of any term or condition of any Credit
Document and shall not be deemed to prejudice any right or rights which
Administrative Agent or any Lender may now have or may have in the future under
or in connection with any Credit Document or any of the instruments or
agreements referred to therein, as the same may be amended from time to time.

(b)This Agreement shall constitute a Credit Document.

(c)The Borrower, on behalf of itself and each of the other Credit Parties,
hereby confirms and agrees that, notwithstanding the effectiveness of this
Agreement, each Credit Document to which such Credit Party is a party is, and
the obligations of such Credit Party contained in the Credit Agreement, this
Agreement or in any other Credit Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as modified by this Agreement.  For greater
certainty and without limiting the foregoing, each of the Borrower, on behalf of
itself and each of the other Credit Parties, hereby confirms that the existing
security interests granted by such Credit Party in favor of the Secured Parties
pursuant to the Credit Documents in the Collateral described therein shall
continue to secure the Obligations as and to the extent provided in the Credit
Documents.

SECTION 5.Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except in accordance with Section 9.3 of the Credit
Agreement.

SECTION 6.Integration; Effect of Modifications.  This Agreement represents the
entire agreement of the Borrower, the other Credit Parties, the Administrative
Agent and the Lenders party hereto with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein.  Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms,

-2-

--------------------------------------------------------------------------------

 

conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
modified hereby and that this Agreement is a Credit Document.

SECTION 7.Governing Law; Submission to Jurisdiction; Waiver of Jury.  The terms
of Section 9.13 (Governing Law), Section 9.16 (Submission to Jurisdiction) and
Section 9.18 (Waiver of Jury) of the Credit Agreement with respect to governing
law, submission to jurisdiction, venue and waiver of jury trial (and, where
applicable, judicial reference) are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

SECTION 8.Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9.Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission be effective as delivery of
manually executed counterpart hereof.

SECTION 10.Waiver of Claims.  The Borrower, on behalf of itself and each Credit
Party hereby waives, releases, remises and forever discharges the Administrative
Agent and Lenders, in each of their capacities as such, from any and all claims,
suits, actions, investigations, proceedings or demands arising out of or in
connection with this Agreement, the Credit Agreement and any other Credit
Document, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which such Credit Party ever had, now has or might hereafter
have against the Administrative Agent or any Lender which relate, directly or
indirectly, to any acts or omissions of Administrative Agent or any Lender on or
prior to the date hereof. For the avoidance of doubt, this Section 10 shall not
be applicable to any claims, suits, actions, investigations, proceedings or
demands arising under that certain Letter Agreement dated as of March 2, 2017 by
and between the Borrower and Wilks Brothers, LLC, William C. Morris, Robert S.
Rubin and Gary A. Kolstad.

SECTION 11.Cost and Expenses.  Borrower hereby affirms its obligation under the
Credit Agreement to reimburse Administrative Agent for all costs and expenses
paid or incurred by Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement and all other documents
and instruments delivered in connection herewith, including but not limited to
the attorneys’ fees and time charges of attorneys for Administrative Agent with
respect thereto.

 

[Remainder of Page Intentionally Blank]

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

carbo ceramics Inc.

By:/s/ Ernesto Bautista III
Name: Ernesto Bautista III
Title: CFO

 

 

[Signature Page to Waiver]

--------------------------------------------------------------------------------

 

WILKS BROTHERS, LLC, as Administrative Agent

By:/s/ Philip Pecora
Name: Philip Percora
Title: Portfolio Manager

 

 

 

WILKS BROTHERS, LLC, as a Lender

By:/s/ Philip Pecora
Name: Philip Percora
Title: Portfolio Manager

 

 

[Signature Page to Waiver]

--------------------------------------------------------------------------------

 

EQUIFY FINANCIAL LLC, as a Lender

By:/s/ Patrick Hoiby
Name: Patrick Hoiby
Title: President

 

[Signature Page to Waiver]